A verified bill of complaint was filed herein and an order to show cause issued directing the defendants to show cause why a master should not be appointed with full powers to investigate defendants' business, its debts, obligations, contracts and liabilities and also the acts and conduct of any of its officers and agents and directors respecting and relating to any of its business transactions in so far as they affect the claims, demands, and rights of the complainant. Issue having been joined between the parties by the filing of answering affidavits, the matter was argued orally on an adjourned return day of said order to show cause. On April 28th, 1945, an order was made appointing a master with full power to investigate the business of the defendants.
The word "may" as used in the rules of the Court of Chancery is not mandatory. Rule 1, Rules of Court of Chancery of the Stateof New Jersey (Edition of 1938); Wemple v. B.F. Goodrich Co.,127 N.J. Eq. 333 (at p. 336); 12 Atl. Rep. 2d 716 (atp. 718).
These rules shall be considered as general rules for the government of the court and the conduct of causes; and as the design of them is to facilitate business and advance justice, they may be relaxed or dispensed with by the court in any case where it shall be manifest to the court that a strict adherence to them will work surprise or injustice. Rule 4, Rules of Courtof Chancery of the State of New Jersey (Edition of 1938);Metropolitan Life Insurance Co. v. N.  R. Building Co.,110 N.J. Eq. 316 (at p. 318); 159 Atl. Rep. 792 (at p. 793);Matthews v. American Tobacco Co., 130 N.J. Eq. 470 (at p.478); 23 Atl. Rep. 2d 301 (at p. 307).
The Chancellor, or Vice-Chancellor acting for the Chancellor, has the power to refer any matter pending in the court at any time to a master for consideration and "to report" or *Page 233 
"to advise." Practical Building and Loan Association of Newark
v. Meisol, 101 N.J. Eq. 636; 139 Atl. Rep. 338; Collins RealtyCo. v. Sale, 102 N.J. Eq. 486; 141 Atl. Rep. 452; appeal dismissed in 141 Atl. Rep. 919.